 

Exhibit 10.8

 

Amendment No. 5 To Employment Agreement

 

Amendment No. 5, dated as of December 5, 2011, by and between The Berkshire
Bank, a New York banking corporation ("Employer"), and Moses Krausz
("Employee"), to the Agreement, dated as of May 1, 1999, between Employer and
Employee (the "Employment Agreement").

 

WITNESSETH:

 

WHEREAS, Employer and Employee entered into the Employment Agreement; and

 

WHEREAS, Employer and Employee wish the amend the terms of the Employment
Agreement with respect to the term thereof.

 

NOW, THEREFORE, in consideration of the covenants herein contained, the parties
hereto hereby agree as follows:

 

1.           Paragraph 3 of the Employment Agreement shall be amended to read in
its entirety as follows:

 

"3.Term of Employment. The employment by Employer of Employee pursuant hereto
shall commence as of the date hereof and, subject to the provisions of paragraph
4 hereof, shall terminate on April 30, 2013; provided, however, that Employee's
employment hereunder shall be automatically renewed for up to three additional
periods of one year each unless Employee or Employer notifies the other, not
less than 60 days nor more than 90 days prior to the expiration of Employee's
then current employment period, that he or it elects not to extend Employee's
employment hereunder beyond the expiration date of the then current employment
period."

 

2.          The increases in Employee's base salary set forth in Section 2.1 of
the Employment Agreement shall be applicable for the periods of employment May
1, 2011 to April 30, 2012 and May 1, 2012 to April 30, 2013, respectively, and,
if the Employee's employment is extended beyond April 30, 2013 as set forth in
the amended Paragraph 3, for each year thereafter.

 

3.          Except as otherwise amended hereby, the Employment Agreement shall
continue in full force and effect unamended from and after the date hereof.

 

IN WITNESS WHEREOF, this Amendment No. 5 has been executed and delivered by the
parties hereto as of the date first above written.

 

  THE BERKSHIRE BANK       By: /s/ Moses Marx     Moses Marx     Chairman of the
Board           /s/ Moses Krausz     MOSES KRAUSZ

 

 

 